Citation Nr: 1201769	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-35 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial total rating for compensation purposes based on individual unemployability (TDIU), assigned effective September 14, 2007.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to March 1980. His awards and decorations include the Combat Infantryman Badge. 

This matter was last before the Board of Veterans' Appeals (Board) in April 2010 on appeal from August 2007 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The RO granted service connection for PTSD and assigned an initial 50 percent disability evaluation, effective March 2, 2005. The Veteran timely appealed, contending in a September 14, 2007 notice of disagreement (NOD) that he was entitled to either a 100 percent rating for PTSD or a 70 percent disability rating with a TDIU. 

In an October 2011 rating decision, the RO assigned an initial (effective March 2, 2005) 70 percent rating for PTSD and granted entitlement to a TDIU, effective September 14, 2007. The rating decision stated that the grant of TDIU satisfied that portion of the Veteran's appeal and referred to September 14, 2007 as the date the Veteran claimed entitlement to a TDIU. However, the Board observes that entitlement to TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Recent case law specifically provides that claims for TDIU received by VA within one year of an underlying grant of service connection are considered part of the initial application for benefits. Mayhue v. Shinseki, 24 Vet. App. 273 (2011). 

As the Veteran stated in September 2007 that his claim would not be satisfied unless he was granted either a 100% rating for PTSD or a 70 percent rating with a TDIU, the RO has not granted his appeal for the entirety of the appellate period (italics added for emphasis). Contrary to the statement in the October 2011 rating decision, the grant of TDIU effective September 14, 2007 does not satisfy the Veteran's appeal and both issues remain in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the record reflects that pertinent private treatment records are outstanding, the Veteran's claim must be remanded for additional development.

The Veteran has reported receiving private psychiatric treatment from a Dr. Hoeper. In June 2011, he informed a VA examiner that he saw Dr. Hoeper every other month since 2005 and recently switched to quarterly appointments. However, the most recent private treatment records are dated October 2007. As more than four (4) years of pertinent private treatment records are not associated with the claims file, the Board must again remand these matters for VA to fulfill its duty to assist the Veteran with his claims.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any outstanding VA treatment records and associate them with the claims file. Provide the Veteran with the necessary authorizations for the release of any private treatment records - to specifically include, but not limited to, records from Dr. Hoeper dated from October 2007. Associate any outstanding private records with the claims file. If any private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. After completing the above, readjudicate both of the Veteran's claims, to include consideration of the holdings of Rice and Mayhue (cited above in regard to his claim for a TDIU). If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


